DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on April 9, 2021, has been received and entered. 





3.	The election of Group I without traverse on January 4, 2022, is acknowledged.



Claim Disposition

4.	 Claims 1-20 are pending. Claims 1-11 are under examination. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.





Drawings
5.	The drawings filed on April 9, 2021, are accepted by the examiner.





Information Disclosure Statement
6.	The Information Disclosure Statement filed on April 9, 2021 and July 28, 2021, have been considered. A copy of the PTO-1449 form is attached.




7.	This application is in condition for allowance except for the following formal matters: Applicant has not cancelled the non-elected claims (claims 12-20) and said claims are not in the same scope as the examined claim.





Specification Objection

8.	The specification is objected to because of the following informalities: 
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Method for recyclably using an enzyme".
Appropriate correction is required.





9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’rPat. 1935). A shortened statutory 





REASONS FOR ALLOWANCE
10.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a method for recyclably using an enzyme as a catalyst in a solvent. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention.  The closest prior art of record in the application is by Carnegie, which teaches a method for using an enzyme as a catalyst in a solvent (para [0004], a method of catalyzing a reaction comprising dissolving an enzyme, however is silent on a method of recyclably using an enzyme. Thus, the claimed invention is novel and nonobvious over the prior art.  



Conclusion

11.	Claims 1-11 are free of the art.


Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652